﻿It gives me particular pleasure, on behalf of the Albanian delegation, to extend to the President my heartfelt congratulations on his election as President of the forty-sixth session of the United Nations General Assembly. His election is an appraisal of his personal diplomatic qualities and a credit to his country. I am fully confident that his presidency of this session will be effective in realizing the objectives to which the international community aspires.
I avail myself of this opportunity to express our gratitude and high esteem to Mr. Guido de Marco of Malta, who presided over the deliberations of the last session with competence and objectivity.
Allow me also to extend our felicitations to His Excellency Mr. Javier Perez de Cuellar, Secretary-General of the United Nations, for his outstanding contribution to peace and international security and for his persistent endeavours to enhance further the role and efficiency of the United Nations. He will shortly step down from his post, but he will be remembered for the deep imprint he has made upon the Organization.
I am also delighted to welcome the admission to our Organization of the two Koreas, of Micronesia, the Marshall Islands, and Latvia, Estonia and Lithuania as full-fledged Members. He hope that their membership will make the United Nations more universal and efficient in dealing with the problems before it.
Since the forty-fifth session of the United Nations General Assembly the international community has been witnessing developments and changes that cannot fail to have an impact on the future of mankind. Especially significant have been the transformations in Central and Eastern Europe, which have brought about the dismantling of political and economic structures that had become outdated, the renunciation of the sterile political and ideological stereotypes of the past and the exploration of new avenues to democracy, development and peace.
Today, Europe presents a new political landscape where the words "West" and "East" have merely geographical connotations. Confrontation between the two blocs, which had resulted in a political ice-age, is currently giving way to the human values of democracy, economic and social development, the security of each country and, above all, to the growing assertion of the peoples' aspirations to self-determination.
Although the cold war is already a thing of the past, like some serious "pneumonia," as it were, it has left deep scars on "the lungs" of humankind, and of Europe in particular. It is its very recidivism that makes Croatia cough blood now. It is the repugnant virus of Stalinism that caused Yugoslavia to become the sick man of Europe and Kosova its guilty conscience. Had Europe and the rest of Yugoslavia, where the winds of freedom and democracy are blowing, reacted with proper attention at the right moment and prevented the Serbian national-chauvinists, at least over the past 10 years, from turning Kosova into a testing-ground for establishing their hegemony over Yugoslavia as a whole, things would have been quite different now and we would not have had to deal with the Yugoslav crisis, which is posing a threat to peace and security in the Balkans and in Europe.
Life is showing that the process of rapid democratic changes on a continental level is accompanied with difficulties and often with tensions and even conflict. It is significant, however, that it is no longer the regressive and conservative forces that determine the course of historical events. Nowadays the thirst for democracy, equality among nations and for the freedom of the individual have become a driving force of society. Also encouraging is the fact that the international community is becoming well aware of the need to pool its energies and means with a view to coping with the thorny issues of the time, to averting the danger of war and to eliminating those factors that had all but paralyzed international relations over more than four decades. This was clearly manifested in the reaction of the United Nations Security Council and the international community to the occupation of a small country, in this instance Kuwait, by a big and powerful country, Iraq. The Gulf war and the defeat of the aggression there indicated, as the Secretary-General of the United Nations, Mr. Javier Peres de Cueliar, has pointed out in his annual report, that: "the only available course is that of organizing international life on a stable basis in accordance with principles clearly understood, generally accepted and consistently applied. The principles are those articulated in the Charter of the United Nations." (A/46/1, p. 5). It is understandable why the international community is increasingly reaffirming the values of the United Nations, of this universal Organization which has an irreplaceable role to play, especially at the turn of this century when mankind is at such a stage of development where no State or nation can on its own meet the challenges of our time.
For more than four decades, the so-called cold war period, East-West confrontation dominated international political life. In the shadow of that confrontation the Western democracies experienced a period of relative peace and sustained development, something that cannot be said about the Eastern European countries, where the centralized system of the economy and the rule of a single party that identified itself with the State led to stagnation, to the curbing and even freezing of the factors that stimulate progress, to the violation of human rights allegedly in the name of the priority of the interests of the collective and the society over those of the individual.
The last decade of the current century began with great hopes for the peoples of Eastern Europe. The Iron Curtain that had divided East and West for many long years has been pulled down, and the winds of change, of freedom and democracy, have begun to blow over the countries of the East. It has already become evident that the systems in those countries failed to meet the expectations of their own peoples. Economic and political reform was a must for the emerging democracies.
In Albania, known as the last bastion of Stalinism in Eastern Europe, the deep democratic processes commenced when the youth and the students, imbued with inexhaustible vigour and aspirations to a more promising future, accelerated the advent of the season of democracy, which has been welcomed by the overwhelming majority of the Albanian people.
Albania is currently living through an important period of transition to democracy. Our aim is not merely the restructuring or renovation of the former system but the setting up of a new and truly democratic system that recognizes and practices the human, political and socio-economic values sanctioned in the documents of the Conference on Security and Cooperation in Europe (CSCE) and in other important international acts. Through far-reaching and all-round reforms and constructive cooperation with the European countries and the international community, Albania is moving towards the establishment of a pluralistic democracy based on the rule of law and a market-oriented economy and ensuring human rights and freedoms for the individual. The economic reforms essential for setting up an open market economy are being carried out in tandem with social and political reforms Intended to bring about fundamental constitutional changes, to lay the groundwork for free and democratic elections and to achieve the recognition and the enjoyment of basic civil and political rights, including the recognition and protection of private property and independent trade unions. We are aware that the road upon which we have embarked is not easy, but we are convinced that it is the only option to rescue Albania from its backwardness and to realise the all-round political and social development of the individual and of the society as a whole.
We have today a pluralist Parliament that emerged from the first free democratic elections of 31 March of this year, a National Stability Government, with the participation of representatives from five parliamentary or extra-parliamentary parties. In cooperation with the Parliament, the Government is working intensively to build the legal framework, so indispensable for the success of the economic reforms, being fully aware of the importance of political and social stability. The dynamics of political life in Albania, the extension and enrichment of the spectrum of political parties, the evolution of the views and positions of the electorate, have put on the agenda the holding of new elections which, whenever held, will reflect the political consensus of all the political forces in the country.
At present, Albania is facing a grave economic and social crisis. It is related to the legacy of the failing single-party system, which we have abandoned, as well as with the difficulties of the transition period we are going through. These difficulties arise from the endeavours made to fill the vacuum created by the renunciation of the former system with institutions and structures which respond to the new system we are setting up. It is obvious that the aforementioned vacuum cannot be filled overnight. Hence, the transition period is also accompanied by a crisis of confidence which stems as much from the desire and impatience of the people for speedy changes, as from the inertia which slows down the pace of these changes. It is worth mentioning that this crisis of confidence, along with the economic difficulties, has led recently to an exodus from Albania to neighbouring countries. 
We have neither encouraged, nor do we want our citizens to flee the country; we are fully convinced that this negative phenomenon can be averted through rapid economic development and the establishment of full democracy in Albania. However, under the really difficult economic conditions of our country, understanding, support and assistance by the international community would guarantee the stabilisation of such a situation. He appreciate the understanding shown towards the Albanian emigrants, just as we appreciate even more the solidarity, support and assistance of all those who understand the importance of avoiding an economic collapse, which would have a great impact on the future and on the success of democracy in our country.
We welcome and support all the profound democratic changes that have taken place in Eastern Europe. These changes have made it possible to realize the aim of turning the region into a zone of cooperation, confidence and security. The Republic of Albania continues to bring its foreign policy into line with the democratic changes that are being pursued in the domestic field. A distinct feature of this policy is its abandonment of the past legacy and ideological burden which, in fact, distorted it and gave rise to Albania's isolation from the rest of the world. Our current foreign policy is open and unprejudiced and seeks relations of friendship and cooperation with all countries of the world, for the good of our all-round development and international peace and security.
The diplomatic relations and links established only over the last few months with the United States, the European Community, the United Kingdom, Israel, the Holy See and the Republic of Korea are testimony of this reorientation of our foreign policy. Thanks to the democratisation process, Albania is filling in the blanks on its diplomatic map and is coming ever closer to the rest of the world.
Albania's admission in June 1991 as a full-fledged participant to the Conference on Security and Cooperation in Europe (CSCE) was an event of historic significance for us. This testified not only to the vital and universal character of the values this process had brought about, but also to the integral nature of present-day Europe. At the same time, it showed that the European countries are always in search of the best possible ways of development and cooperation among themselves. The main characteristic of this cooperation is the principle of free choice and the balance of national and international interests.
At present, international security is being perceived more and more on a global scale, as closely tied with the unity and indivisibility of peace as with development as the prerogative of stability. The supreme value of international peace is closely linked with the implementation of the principle of the non-use of force in international relations and security for all and constitutes a permanent task of the utmost importance.
As a small country, Albania is highly interested in stability and security in the Balkans, which has suffered - and still suffers - from many problems of a national, political, ethnic and religious character, that are currently so conspicuously evident in the Yugoslav crisis. The long drawn-out crisis in Yugoslavia has been a source of great concern and preoccupation for the international community, especially for the countries of Europe. The concern of neighbouring Albania, with half its population living in Yugoslavia, is a legitimate one. This crisis, which culminated in the outbreak of the conflict and the armed attack by the Serbian and federal army against Slovenia and Croatia, indicated that there can be no real peace in Europe so long as - even in a single country - democratic values and commitment to the peaceful settlement of disputes and the principle of self-determination of peoples, are not observed. It is the first time in contemporary history that the federal army of a multinational country has attacked and occupied some of its own integral parts. With the help of the federal army and police, before cracking down on Slovenia and Croatia, Serbia occupied Kosova, a constituent element of the Yugoslav federation. All this goes to show that peace cannot be established without the decisive commitment of the whole international community.
The free and democratic elections in Slovenia and Croatia, which contributed to the overthrow of the communist regime, also deprived the champions of Greater Serbia of the right to take control of all the most important functions of government, like the army, diplomacy, national security, and so forth. This triggered off a brutal reaction on the part of the Serbian national-chauvinists, who, using the federal army, which is dominated by them, are leaving no stone unturned to get rid of the democratically-elected anti-communist governments. Fear of losing control of the Republic of Kosova has led Serbia to go all out in preventing Kosova and its people from holding free elections. It would promote the final settlement of the Yugoslav crisis if the Albanian people received a guarantee from Europe and its democratic institutions, and the international community, concerning the holding of a referendum, as formulated by the Kosovan Assembly, through its resolution dated 22 September 1991, which proclaims Kosova an independent and sovereign State with a right to constituent participation in the League of Sovereign States or Republics of Yugoslavia. Today, all nations are entitled to be free, independent and unified, provided this is achieved democratically and by peaceful means.
The very fact that the federal army is acting without constitutional control and the tendency to settle disagreements by force of arms constitute the most dangerous threats to stability in the Balkans and Europe since the Second World War.
Serbia is seeking to unify by force the Serbian population living in various parts of Yugoslavia. It is also using force to keep the autochthonous Albanian population in Yugoslavia under occupation.
While EC is trying to establish peace in Yugoslavia, Serbia refuses to withdraw from the occupied territories. As far as Serbia is concerned, the only purpose of the Peace Conference is to legalise the occupation of these territories by finding a formula for the self-determination of the Serbian minority in Croatia and denying the same right to the 3 million Albanians who come third to the Serbs and Croats in Yugoslavia.
The Republic of Albania believes that the solution of the Yugoslav crisis depends on the implementation of the principle of self-determination in a peaceful way through dialogue, on the basis of the Conference on Security and Cooperation in Europe (CSCE) and the Paris Charter. With that end in mind we have joined in all the efforts of the European Community to solve the Yugoslav crisis and have supported all the initiatives it has taken in this regard.
The free expression of the will of the people constitutes the cornerstone of the new European architecture. Bold and unprejudiced acknowledgement of and, Above all, respect for this will would determine the reliable future of Europe. In this context, we support the will of the Albanian people in Yugoslavia, as outlined in the Acts of 2 July and 7 September 1991 of the Parliament of Kosova, the only legitimate organ of the Albanian population.
How that Slovenia and Croatia have declared their independence and Macedonia and Bosnia-Herzegovina have proclaimed their sovereignty, a new situation has materialised in the Yugoslav State made up artificially of various units following the dissolution of the Ottoman Empire after the First World War. Under these circumstances the Albanians, who comprise the only non-slav population - violently and unjustly incorporated in the composition of this multinational State - should enjoy the right to have their say about their future.
The Republic of Albania holds that the representatives of the Albanian people in Yugoslavia can in no way be excluded from the peace conference on Yugoslavia and from the negotiations on the future of its peoples. Their participation is a right articulated in the current Constitution of Yugoslavia which guarantees Kosova its legitimacy within the federation. Their participation in the talks is not only just but also a must for the future of Yugoslavia and the settlement of the Yugoslav crisis. To ignore a population, six times that of the Republic of Montenegro, is to establish peace simply through the force of arms.
It is to the benefit of the peoples of Yugoslavia, the Balkans and Europe if the complex problem of the Yugoslav crisis is solved by taking into account all the factors involved. Neither arrogance and force, nor the pretense of disregarding these factors can keep peoples with different languages, cultures and history together against their will.
Sincerely believing in the peaceful settlement of disputes and conflicts, the Albanian people are confident and hopeful that the international community and the democratic institutions will help in the peaceful and just solution of the Yugoslav crisis, satisfying all the parties to the conflict.
We uphold the understanding displayed by the permanent members of the Security Council and their desire to cooperate in the solution of regional conflicts. He highly value the persistent efforts made by the Secretary-General and the initiatives he has taken for the peaceful settlement of a number of problems. Similarly, we welcome the efforts that are being made by the United Nations and the commitment by the United States and the Soviet Union to peacefully solve regional conflicts such as those in the Middle East, Cambodia, Western Sahara among others. The Albanian Government hails all positive steps leading to the elimination of apartheid in South Africa.
The deepening of the economic crisis in many countries and regions of the world is a destabilizing factor which threatens the hitherto political achievements on an international base. While the industrialized countries are recording economic growth, the developing countries are experiencing economic decline and stagnation. To alleviate this tendency and source of contradictions, the United Nations must work out a new strategy for development. Multilateral commitment is vital to finance stabilisation programmes, lift trade barriers, transfer modern technology and so on. There is no doubt that these countries should exert their efforts and seriously commit themselves to solve their acute economic problems.
The abuse and illicit trafficking of narcotics has now become a serious concern for all countries. In some of them, this deadly social ill has assumed destabilising proportions. Often linked to arms smuggling, it has grown into what may be called narco-terrorism. He cannot but express our concern over this phenomenon. We consider that the United Nations and its specialised agencies have an important role to play in preventing it.
Considering the scope and complexity of the transformations and problems facing the countries of Central and Eastern Europe, the demonstration of greater political and humanitarian solidarity by the rest of Europe and all the other countries of the CSCE is of special importance at present. They can thus build a new European architecture and a new international order which, in turn, would bring about genuine security, peace and prosperity for all in full harmony with common democratic human values.
There is no doubt that the United Nations has to play an important role in this regard. In the new conditions of profound democratic processes taking place in Europe and of the democratisation of international relations, our Organisation that brings together the hopes and interests of the peoples and countries of the entire world, cannot but reinforce its indisputable commitment to find new, peaceful and democratic solutions to global issues ranging from regional conflicts, disarmament and environmental protection to the prevention of terrorism and drug trafficking and to other problems which arise in the course of time. It is as encouraging as it is promising that the Member States of the United Rations are displaying ever greater understanding of the need for active involvement of the United Nations in the solution of the world's problems.
For its part, Albania has totally committed itself to making its own modest contribution to our Organisation so that it may achieve the goals for which it was founded and honourably discharge its mission.
